Title: To James Madison from Elias Vander Horst (Abstract), 25 May 1805
From: Horst, Elias Vander
To: Madison, James


25 May 1805, Bristol. “The preceding is a Copy of m<y> last of the 28h. Ulto. ⅌ the Enterprize, Capt. Congar, Via New York, since which period I have not been honored w<ith> any of your favors, nor has any thing of a Public nature part<icu>larly interesting occurred in the interval, except, what th<e> inclosed News-Papers will communicate—you will obs<erve> by them that the present moment must be an anxious one <here, > it serves however, I think, to strengthen my opinion in respe<ct to> Peace as well as to lessen the probability of a Continen<tal> Alliance which has for some time past been so eagerl<y> looked for by our War Politicians. The Season stil<l> continues very favorable & hitherto indicates approaching <plenty>.
“Understanding that it is likely West Flori<da> will soon be ceded to the American Government, & th<at> in such case it is expected British subjects possessin<g> Lands there, either by Grant or purchase, will have th<e> same confirmed to them, you will greatly oblige m<e> if you will have the goodness to favor me with such in<for>mation thereon as you may deem useful to <S>uch, claim<ants, > being myself considerably Interested therein—your kin<dness, > I flatter myself, will pardon the liberty I have taken <in> troubling you on this subject, which I certainly should <not> have done had I any other correspondent at Washingto<n>.”
